Citation Nr: 0418263	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-01 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for a 
somatoform disorder, rated as 50 percent disabling from July 
26, 2001, and 30 percent disabling prior to that date.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from February 1995 to 
September 1997. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision rendered by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The evidence shows that the veteran was scheduled for a 
January 2004 hearing before a Member of the Board sitting in 
Washington, DC.  She did not report for the scheduled 
hearing.  However, on the date of the scheduled hearing, the 
veteran sent a statement via facsimile to her representative 
indicating that she had been the victim of a burglary and 
could not attend the hearing.  At that time, she expressed a 
desire for a videoconference hearing in lieu of a personal 
hearing before the Board.  Thereafter, in January 2004, the 
Board found that the veteran had shown good cause for failing 
to appear for the scheduled hearing and for failing to 
provide a timely request for a new hearing date.  A 
videoconference hearing was scheduled for March 2004.  
However, the evidence shows that the veteran again failed to 
report for her scheduled hearing.  As the evidence shows that 
the veteran failed to report for her videoconference hearing 
and has not requested that the hearing be rescheduled, the 
Board will process her case as though the request for a 
hearing has been withdrawn.  See 38 C.F.R. § 20.702 (2003).  


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

In the present case, the evidence does not show that the RO 
has complied with the VCAA.  While the veteran was provided 
with a February 2001 letter addressing the provisions of the 
VCAA, this letter addressed claims for service connection for 
various disorders.  The record does not reflect that the RO 
has provided the appropriate notice under the VCAA in 
response to her claims for an increased rating for her 
somatoform disorder.  On remand, the RO should ensure 
compliance with the duty to notify and duty to assist 
provisions of the VCAA.  

The Board also notes that in written argument submitted in 
January 2004, the veteran's representative raised the issue 
of entitlement to a total rating based on individual 
unemployability due to service-connected disability.  This 
issue has not been addressed by the RO.  It should be 
addressed by the RO while the case is in remand status.

In addition to the foregoing, the Board notes that a recent 
VA outpatient treatment record suggests that the veteran may 
be in receipt of disability benefits from the Social Security 
Administration.  In particular, an October 2000 treatment 
record notes that she had been scheduled for a recent social 
security examination.  On remand, the RO should obtain copies 
of the decision awarding the veteran disability benefits and 
the records upon which the award was based.    

Also, the Board notes that the most recent outpatient 
treatment records are dated in May 2001.  On remand, the RO 
should obtain copies of any more recent, pertinent treatment 
records. 

The Board is also of an opinion that a new examination would 
be probative in ascertaining the severity of the veteran's 
service-connected somatoform disorder.  In this regard, the 
Board notes that the veteran's most recent compensation and 
pension was conducted in July 2001.  In light of recent 
assertions from the veteran's representative that she is 
unemployable due to this disorder, a new examination is 
required to accurately assess the severity of her somatoform 
disorder and the impact that this disorder has on her 
employability.    

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  With respect to the veteran's claim 
for an increased rating for her 
somatoform disorder and her newly raised 
claim for a total rating based on 
unemployability, the RO should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include a request that she submit any 
pertinent evidence in her possession.  
She should also be provided and requested 
to complete and return the appropriate 
form for claiming entitlement to a total 
rating based on unemployability.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  The evidence obtained 
should include copies of any pertinent VA 
treatment records for the period since 
May 2001.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and her representative and request them 
to submit the outstanding evidence.  

4.  The RO should obtain from the Social 
Security Administration copies of its 
decision awarding the veteran disability 
benefits and the records upon which the 
award was based.  

5.  When the above action has been 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the severity of her somatoform 
disorder.  The claims folder must be made 
available to and reviewed by the 
examiner.  The examiner should identify 
all manifestations of the somatoform 
disorder and comment on the frequency, 
duration, and severity of the symptoms.  
Also, the examiner should indicate the 
degree of occupational and social 
impairment attributable to the veteran's 
somatoform disorder, to include an 
opinion as to whether the disorder 
renders the veteran unemployable.  The 
examiner should also provide a Global 
Assessment of Functioning score based on 
the somatoform disorder.  

To the extent possible, the 
manifestations of the service-connected 
psychiatric disability should be 
distinguished from those of any other 
psychiatric disorder found to be present.  
In addition, the examiner should provide 
an opinion with respect to each 
additional acquired psychiatric disorder 
found to be present, if any, whether it 
represents a progression of the 
somatoform disorder or a separate 
disorder.  If it is determined to 
represent a separate disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service or was caused or 
worsened by the service-connected 
psychiatric disability.  

The rationale for all opinions expressed 
must also be provided.

6.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

7.  Then, the RO should undertake any 
other indicated development and 
adjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and her 
representative an appropriate opportunity 
to respond.

8.  If it has not been rendered moot, the 
RO should also adjudicate the veteran's 
claim for a total rating based on 
unemployability due to service-connected 
disability and inform the veteran of her 
appellate rights with respect to this 
decision.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  All issues properly in 
appellate status should be returned to the Board at the same 
time.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



